DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a gearbox” in line 6, it is unclear if this is the same limitation already first cited in line 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis (US Pub No 2016/0363208 A1). Louis discloses: 
Re claim 1, an emergency lubrication system (fig. 1) comprising: a lubricant tank (50) coupled to a gearbox (10) of an aircraft (1); a passive thermostat (70; par [0116]) coupled between the lubricant tank and the gearbox via a lubricant line (60,33); a conductor (line extending between 70 and 73) coupled between the passive thermostat and the gearbox and configured to conduct heat from the gearbox to the passive thermostat (par [0116] describes “valve 70 may also be controlled by a temperature that exists in the internal space INT of the gearbox”, this is construed as the heat within the gearbox providing the heat to the conductor to drive the thermostat); and wherein the passive thermostat is configured to open in response to the conductor being exposed to a temperature that exceeds a threshold temperature (par [0116] ln 5-6).
Re claims 2, 8, 15, wherein: the lubricant tank comprises an outlet (61’); the gearbox comprises an inlet (41) configured to receive a lubricant from the outlet; and the outlet is 
Re claims 3, 9, 16, comprising a pump disposed within the lubricant tank and configured to pump a lubricant from the lubricant tank to the gearbox (par [0117] describes a diaphragm to push on the lubrication fluid, this is construed as a pump).
Re claims 4, 10, 17, wherein an end of the lubricant line comprises a jet (40) configured to inject a lubricant into the gearbox.
Re claim 7, a lubrication system (fig. 1) for an aircraft (1), the lubrication system comprising: a primary lubrication system (20) for a gearbox (10) of the aircraft, the primary lubrication system comprising a first lubricant tank (26); an emergency lubrication system (50) for the gearbox, the emergency lubrication system comprising: a second lubricant tank (50) coupled to a gearbox (10) of the aircraft; a passive thermostat (70; par [0116]) coupled between the second lubricant tank and the gearbox via a lubricant line (60,33); and a conductor (line extending between 70 and 73) coupled between the passive thermostat and the gearbox and configured to conduct heat from the gearbox to the passive thermostat (par [0116] describes “valve 70 may also be controlled by a temperature that exists in the internal space INT of the gearbox”, this is construed as the heat within the gearbox providing the heat to the conductor to drive the thermostat); wherein the passive thermostat is configured to open in response to the conductor being exposed to a temperature that exceeds a threshold temperature (par [0116] ln 5-6).
Re claim 13, a method of providing passive emergency lubrication (fig. 1) for an aircraft (1), the method comprising: conducting heat from a gearbox (10) of the aircraft to a passive thermostat (70) via a conductor (line extending between 70 and 73) that is coupled between the passive thermostat and the gearbox (par [0116] describes “valve 70 may also be 
Re claim 14, comprising closing the passive thermostat in response to the temperature of the passive thermostat falling below the threshold temperature to prevent the lubricant from flowing from the lubricant tank to the gearbox (par [0116] describes the valve opening up when the gearbox temperature becomes higher than a temperature threshold, therefore would close back up when the temperature goes below the temperature threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pub No 2016/0363208 A1) in view of Lee (US Pat No 2,535,364). Louis discloses the emergency lubrication system (as cited above). Louis does not disclose:
Re claims 5, 11, 18, wherein the conductor comprises a metallic wire.
However, Lee teaches:
Re claims 5, 11, 18, wherein the conductor comprises a metallic wire (41; col 3 ln 66-71 describes employing the wire to actuate the thermostatic valve 36). 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention employ the metallic wire, as taught by Lee, as a simple means to transfer heat from the engine to the valve. Metallic wires are readily available in the market. 
 
Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pub No 2016/0363208 A1) in view of Yajima (US Pub No 2015/0277453 A1) Louis discloses the emergency lubrication system (as cited above). Louis does not disclose:
Re claims 6, 12, 19, wherein the conductor comprises a heat pipe.
However, Yajima teaches:
Re claims 6, 12, 19, wherein the conductor comprises a heat pipe (13,12; par [0045]).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention employ the heat pipe, as taught by Yajima, as a simple means to transfer heat from the engine to the valve. Heat pipes are readily available in the market.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654